Appeals by defendants from four judgments (one as to each defendant) of the County Court, Nassau County (Delin, J.), all rendered September 12,1983, convicting defendants of promoting gambling in the first degree, upon their pleas of guilty, and imposing sentences. H Judgments affirmed and matters remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). 11 Defendants, by their pleas of guilty, forfeited their right to challenge the geographical jurisdiction of Nassau County to prosecute the instant indictment (see People v Williams, 14 NY2d 568, mot for rearg den 14 NY2d 689; People v Ebron, 116 Mise 2d 774). In any event, the record establishes that Nassau County’s assertion of jurisdiction in the instant matter was proper (CPL 20.40, subd 1, par [a]; People v Botta, 100 AD2d 311). Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.